Case 2:20-cv-04286-RGK-AFM Document 11 Filed 06/10/20 Pagelof1 Page ID #:45

JS-6
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
CIVIL MINUTES - GENERAL
Case No. 2:20-cv-04286-RGK-AFM Date June 10, 2020

 

 

Title Steven Allison v. Thrifty Oil Co., et al

 

 

Present: The Honorable R.GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order Dismissing Action for Failure to Respond to
OSC

On May 21, 2020, the Court issued an Order to Show Cause ordering Plaintiff to provide certain
information regarding damages sought and whether Plaintiff or Counsel satisfy the definition of a “high-
frequency litigant.” In its Order, the Court warmed that failure to timely or adequately respond to the
OSC may, without further warning, result in the dismissal or the entire action without prejudice or result
in the dismissal of Plaintiff's Unruh claim. The Court ordered Plaintiff to respond in writing no later
than May 27, 2020.

To date, Plaintiff has not filed a response. Therefore, the Court hereby dismisses without
prejudice, the action in its entirety.

IT ISSO ORDERED.

 

Initials of Preparer

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1
